Case: 1:20-cv-06006 Document #: 1-30 Filed: 10/08/20 Page 1 of 9 PagelD #:139

e ILLINOIS DEPARTMENT OF
° *
Fo ES Healthcare and JB Pritzker, Governor
Family Services Theresa A. Eagleson, Director

Se Ui Me Nobel Neil oad ly sees

    

Raymond A. Boldt
Attorney at Law

209 E. Park Street
Mundelein, IL 60060

E-mail: hfs. webmaster@illinois.gov Web Site: childsupport.illinois.gov
Case: 1:20-cv-06006 Document #: 1-30 Filed: 10/08/20 Page 2 of 9 PagelD #:140

IL Dept of Healthcare and Family Services
Division of Child Support Services

INCOME WITHHOLDING FOR SUPPORT
‘ [2] INCOME WITHHOLDING ORDER/NOTICE FOR SUPPORT (Iwo)

[_] AMENDED Iwo
[_] ONE-TIME ORDER/NOTICE FOR LUMP SUM PAYMENT

[J] TERMINATION OF ZwWo Date: APRIL 24, 2013
Child Support Enforcement (CSE) Agency [_] court [-] attorney

[_] Private Individuai/entity (Check One)

NOTE: This IWO must be regular on its face. Under certain circumstances you must reject this IWO
and return it to the sender (see IWO instructions

urce/income-withhol -for- ort—i uctions).
If you receive this document from someone other than a state or tribal CSE agency or a court, a
copy of the underlying support order must be attached.

 

State/Tribe/Territory State of IL Remittance ID (include w/payment)

City/County/Dist./Tribe LAKE 1709700/04D001943

Private Individual/Entity Order ID 04D001943
Case ID CO1166815

 

 

 

 

SOCIAL SECURITY ADMINISTRATION RE: ERVIN, RAYMOND N.

Employer/Income Withholder’s Name Employee/Obligor’s Name (Last, First, Middle)
705 N WHEELING ROD a

Employer/Income Withhoider’s Address ployee/Ubligor’s Social Security Number
MOUNT PROSPECT IL 60056-2100 10/10/1955

 

 

Employee/Obligor’s Date of Birth
ERVIN, SARINA A.

Custodial Party/Obligee’s Name (Last, First, Middle)

 

Employer/Income Withholder’s FEIN

 

 

Entry Date of Order for
Chitd(reg) saugee(*) (Last, First, Middle) Child(ren)’s Birth Date(s) Support 10/07/2004

ERVIN,

AVN,
ERVIN

 

 

 

H

 

 

 

 

 

 

ORDER INFORMATION; This document is based on the support order from ONTARIO
(State/Tribe). You are required by taw to deduct these amounts from the employee/obligor’s income
until further notice.

 

 

 

 

 

 

 

 

 

$ per current child support

$ per past-due child support - Arrears greater than 12 weeks? [] yes [] ne
$ per current cash medical support

$ per past-due cash medical support

$ per current spousal support

$ per past-due spousal support

$ per other (must specify)

for a Total Amount to Withhold of $ 0.00 per

 

AMOUNTS TO WITHHOLD: You do not have to vary your pay cycle to be in compliance with the Order
Information. If your pay cycle does not match the ordered payment cycte, withhold one of the
following amounts:

 

 

 

$ per weekly pay period $ per semimonthly pay period (twice a month)
$ per bi-weekly pay period (every two weeks) $ per monthly pay period.
$ LUMP SUM PAYMENT, Do not stop any existing IWO uniess you receive a termination orcer.
Document Tracking ID

042419 CO11668 15 147375536 147375703 04D001843

Income Withholding for Support (IWO) OMB 0870-0154 Expiration Date; 08/31/2020 Page 1 of 4

HFS 3683 (R-3-18)

 
Case: 1:20-cv-06006 Document #: 1-30 Filed: 10/08/20 Page 3 of 9 PagelD #:141

 

 

 

Employer’s Name: _ SOCIAL SECURITY ADMINISTRATION Employer FEIN:
Employee/ObTigor’s Name: _ ERVIN, RAYMOND _N. SSN_: Fd
Case Identifier: _CO11668i5 Order Identifier: _1709700/04D001943

 

REMITTANCE INFORMATION: If the employee/obligor’s principal place of employment is Illinois
(State/Tribe), you must begin withholding no later than the first pay period that occurs 14 days
after the date of 04/24/2018. Send payment within 7 business days of the pay date, If you cannot
vitRhotd the fult amount of support for any or att orders for this employee/obligor, withhotd SO %
of disposable income for all orders. If the obligor is a non-employee, obtain withholding limits
from Supplemental Information. If the employee/obligor’s principal place of employment is not
Illinois (State/Tribe), obtain withholding limitations, time requirements, and any allowable
employer fees from the jurisdiction of the employee/obligor’s principal place of employment.
State-specific withholding limit information is available at

www act. .gov/css. resource/state-income-withholding-con = fad = irements. For
tribe-specific contacts, payment addresses, and withholding limitations, please contact the tribe at
www. acf .hhs. ites/default/fil rograms/css/tribal enc or

: bia. t a

For electronic payment requirements and centralized payment collection and disbursement facility

information (State Disbursement Unit (SDU)), see
www. acf .hhs.aqov/cs lovers/employer-res ibilities/payments.

Include the Remittance ID with the payment and if necessary this locator Code:

17038700/04D001343

 

 

 

 

 

 

Remit payment to: _State Disbursement Unit (SOU/Tribal_ Order Payee)
at_PO Box 5400 Carol Stream IL 60197-5400 (SDU/Triba} Payee Address)
Return to Sender (Completed by Employer/Income WithhoTder). Payment must be directed to an spu_

in accordance with sections 466 (b)}{5)} and (6) of the Social Security Act or Tribal Payee (see
Payments to SDU below). If payment is not directed to an SDU/Tribal Payee or this IWO is not
regular on its face, you must check this box and return the [WO to the sender.

 

If Required by State or Tribal Law:
Signature of Judge/Issuing Official:
Print Name of Judge/Issuing Official: _Healthcare and Family Services

Title of Judge/Issuing Official: _ Division of Child Support Services
Date of Signature:

 

 

 

 

 

 

If the employee/obligor works in a state or for a tribe that is different from the state or tribe
that issued this order, a copy of this IWO must be provided to the employee/obl igor.

If checked, the employer/income withholder must provide a copy of this form to the
employse/obligor.

 

ADDITIONAL INFORMATION FOR EMPLOYERS/INCOME WITHHOLDERS

State-specific contact and withholding information can be found on the Federal Employer

Services website located at:
www. acf.hhs.gov/css/resource/state- income-wi thholding-contacts-and-program-requirements.

Employers/income withholders may use OCSE‘s Child Support Portal ( httpos://ocsp.acf. nhs. gov/csp/)
to provide information about employees who are eligible to receive a lump sum payment, have
terminated employment, and to provide contacts, addresses, and other information about their

company .

Priority: Withholding for support has priority over any other legal process under State law against
the same income (section 466(b)(7) of the Social Security Act). If a federal tax ljievy is in effect,
please notify the sender.

Combining Payments: When remitting payments to an SDU or tribal CSE agency, you may combine
withheld amounts from more than one employee/obligor’s income in a single payment. You must,
however, separately identify each employee/obligor’s portion of the payment.

Payments To SBU; You must send chiid support payments payable by income withholding to the
appropriate SDU or to a tribal CSE agency. If this IWO instructs you to send a payment to an entity
other than an SDU (e.g., payable to the custodial party, court, or attorney), you must check the box
above and return this notice to the sender. Exception: If this IWO was sent by a court, attorney
or private individual/entity and the initial order was entered before January 1, 1994 or the order
was issuec by a Tribal CSE agency, you must follow the "Remit payment to" instructions on this form.

042419 C01166815 147375596 147375703 040001943

 

Income Withholding for Support (IwO) Page 2 of 4
HFS 3683 (R-3-18)
Case: 1:20-cv-06006 Document #: 1-30 Filed: 10/08/20 Page 4 of 9 PagelD #:142

 

 

 

Employer’s Name: _ SOCIAL SECURITY ADMINISTRATION Employer FEIN:
Employee/Obligor’s Name: _ERVIN, RAYMOND N. SS\: i
Case Identifier: _CO1i66815 Order Identifier: _1709700/04D001943

 

 

Reporting the Pay Date: You must report the pay date when sending the payment. The pay date is tne
date on which the amount was withheld from the employee/obligor’s wages. You must comply with the
law of the state (or tribal law if applicable) of the employee/obligor’s principal place of
employment regarding time periods within which you must implement the withholding and forward the
support payments.

Multipie IWOs: If there is more than one IWO against this employee/obligor and you are unable to
fully honor ali IWOs due to federal, state, or tribal withholding limits, you must honor all IWOs to
the greatest extent possibie, giving priority to current support before payment of any past~due
support. Follow the state or tribal law/procedure of the employee/obligor’s principal place of
employment to determine the appropriate allocation method.

Lump Sum Payments: You may be required to notify a state or tribal CSE agency of upcoming lump sum
payments to this employee/obligor such as bonuses, commissions, or severance pay. Contact the sender
to determine if you are required to report and/or withhold lump sum payments.

Liability: If you have any doubts about the validity of this IWO, contact the sender. I¢f you fail
to withhold income from the employee/obligor’s income as the IWO directs, you are liable for both
the accumulated amount you should have withheld and any penalties set by state or tribal law/
procedure. See attached supplemental sheet for details regarding: "Duties of, and Fines and
Penalties Applicadle to, the Payor Under Illinois Law."

Anti-discrimination: You are subject to a fine determined under state or tribal law for
discharging an employee/obligor from employment, refusing to employ, or taking disciplinary action
against an employee/obligor because of this IWO. See attached supplemental sheet for details
regarding: "Rights, Remedies and Duties of the Obligor Under Illinois Law."

Withholding Limits: You may not withhold more than the lesser of: 1) the amounts allowed by the
Federal Consumer Credit Protection Act (CCPA) (15 USC 1673(b)); or 2) the amounts allowed by the law
of the state of the employee/obligor’s principal place of employment. if the place of employment is
in a state; or the tribal law of the employee/obligor’s principal place of employment if the place
of employment is under tribal jurisdiction. Disposabte income is the net income after mandatory
deductions such as state, federal, local taxes; Social Security taxes; statutory pension
contributions; and Medicare taxes. The federal limit is 50% of the disposable income if the obligor
is supporting another family and 60% of the disposable income if the obligor is not supporting
another family. However, those limits increase 5% - to 55% and 65% - if the arrears are greater
than i2 weeks. If permitted by the state or tribe, you may deduct a fee for administrative costs.
The combined support amount and fee may not exceed the limit indicated in this section.

Depending upon applicable state or tribal law, you may need to consider amounts paid for health care
premiums in determining disposable income and appiying appropriate withholding limits.

Arrears greater than 12 weeks? If the Order Information section does not indicate that the arrears
are greater than 12 weeks, then the employer should caiculate the CCPA limit using the lower
percentage.

Supplemental Information:
Withholding limits for obligors who are non-employees: The payor shall calculate all applicable
deductions to a non-employee obliagor’s income as if t on-emp] ere an employee, whether or

not the deductions are actually taken from the non-employee obligor’s income. If you cannot
or all orders for this non-employee obligor, withhold

withhold the full amount of support for anv

50% of disposable income for all orders.

 

 

 

 

 

 

 

042413 GO1166815 147375596 147375703 04D001943

 

Income Withholding for Support (Iwo) Page 3 of 4
HFS 3683 (R-3-18)

 
Case: 1:20-cv-06006 Document #: 1-30 Filed: 10/08/20 Page 5 of 9 PagelD #:143

 

 

 

 

Employer’s Name: SOCTAL SECURITY ADMINISTRATION Employer FEIN:
Employee/Obligor’s Name: _ERVIN, RAYMOND_N. ht —
Case Identifier: _CO1166815 Order Identifier: 1702700/04D001843

 

 

NOTIFICATION OF EMPLOYMENT TERMINATION OR INCOME STATUS: If this employee/obligor never worked
for you or you are no longer withholding income for this employee/obligor, you must promptly notify
the CSE agency and/or the sender by returning this form to the address listed in the contact
information below:
| This person has never worked for this empioyer nor received periodic income.

C] This person no longer works for this employer nor receives periodic income,

Please provide the following information for the employee/obligor:

Termination date: Last known telephone number:

 

Last known address:

 

 

Final payment date to SDU/Tribal Payee: Final payment amount:

 

New employer’s name:
New employer’s address:

 

 

 

 

 

CONTACT INFORMATION:

To Employer/Income Withhoider: If you have questions, contact _the Income Withholding Unit
(issuer name) by telephone: (312) 803-7253, Toll Free: 1-888-245-1938 , by fax: (888) 227-0370

by e-mail or website: www. childsupport.illinois gov

Send termination/income status notice and other correspodence to:

It Dept of Healthcare and Family Services Division of Child Support Services
PO Box 641097 Chicago IL 60664-1097 (issuer address).

To Employee/Obligor: If the employee/obligor has questions, contact _ the Income Withholding Unit
(issuer name) by telephone: _ (312) 803-7253, Toll Free: 1-888-245-1938 , by fax: _ (888) 227-0370

by e-mail or website: www.childsupport.illinois.gov.

IMPORTANT: The person completing this form is advised that the information may be shared with the
employee/obl igor.

Encryption Requirements:

When communicating this form through electronic transmission, precautions must be taken to ensure
the security of the data. Child support agencies are encouraged to use the electronic applications
provided by the federal Office of Child Support Enforcement. Other electronic means, such as
encrypted attachments to emails, may be used if the encryption method is compliant with Federal
Information Processing Standard (FIPS) Publication 140-2 (FIPS PUB 140-2).

The Paperwork Reduction Act of 1995

This information collection and associated responses are conducted in accordance with 45 CFR 303.100
of the Child Support Enforcement Program. This form is designed to provide uniformity and
standardization. Public reporting for this collection of information is estimated to average two to
five minutes per response. An agency may not conduct or sponser, and a person is not required to
respond to, a collection of information unless it displays a currently valid OMB control number.

042419 C01166815 147375596 147375703 04D00 1943

 

Income Withholding for Support (IWO) Page 4 of 4
HFS 3683 (R-3-18)
Case: 1:20-cv-06006 Document #: 1-30 Filed: 10/08/20 Page 6 of 9 PagelD #:144

IL Dept of Healthcare and Family Services
Division of Child see * Services
DCSS-LAKE COUNTY OFFICE

2133 BELVIDERE RD 147375703

WAUKEGAN IL 60085-6153

ATTN: PAYROLL DEPT.

SOCIAL SECURITY ADMINISTRATION
705 N WHEELING RD

MOUNT PROSPECT IL 60056-2100

Re: RAYMOND N. ERVIN
Case #: CO1166815 Custodial parent name: SARINA A. ERVIN
FIPS/Docket #: 14709700/04D001943 CP RIN: 147375596
INCOME WITHHOLDING INITIATION/CHANGE
Our records indicate that RAYMOND N. ERVIN » if an employee of your company. Please

read atl documents in the packet and respond as directed.

If you or your employee/obligor have any questions regarding the contents of this packet, contact
Income Withholding Unit by telephone at 1-888-245-1938, by Fax at (888) 227-0370, or by
Internet at childsupport.illinois.gov.

 

Effective immediately, please terminate withholding for child support. Per the enclosed HFS 3683,
Income Withholding for Support form, RAYMOND N. ERVIN [ir ; no longer obligated to pay
child support under FIPS/docket # 1709700/040D001943 :

 

 

 

IF THE EMPLOYEE LISTED ABOVE IS NOT PRESENTLY EMPLOYED BY YOUR COMPANY, PLEASE COMPLETE THE LAST
PAGE OF THE HFS 3683, INCOME WITHHOLDING FOR SUPPORT, FAX IT TO THE NUMBER BELOW AND DESTROY ALL
OTHER FORMS IN THIS PACKET. If you are unable to fax this page, please mail it in the envelope
provided.

Fax responses to: (888) 227-0370
If you have questions, call: 1-888-245-1938

 

HOT NEWSItI!
A NEWER AND SIMPLER WAY TO REPORT NEW HIRES
DB INATED EMPLOYEE.

Now you can directly upload files through the following website -

childsupport-employers .illinois.gov

This can save you both time and money. Illinois law requires all employers to notify the IL Dept
of Employment Security of an employee’s new hire within 20 days. Do not wait to submit this info
on the quarterly wage report.

Questions? Call: 1-888-245-1938 or check out the website.

 

 

 

If your income withholding/garnishment address is different from the adaress listed above, please
provide below and fax to 217-524-1218.

Phone

 

 

Email

 

 

Fax

 

 

042413 CO11668i5 1473755396 147375703 040001843

HFS 3588 (R-10-i6)

 
Case: 1:20-cv-06006 Document #: 1-30 Filed: 10/08/20 Page 7 of 9 PagelD #:145

IL Dept of Healthcare and Family Services
Division of Child Support Services
DCSS-LAKE COUNTY OFFICE

2133 BELVIDERE RD 147375703

WAUKEGAN IL 60085-5153

147375703/ /3683
ATTN: PAYROLL DEPT.

SOCIAL SECURITY ADMINISTRATION
705 N WHEELING RD

MOUNT PROSPECT IL 60056-2100

Re: RAYMOND N, ERVIN
Case 4: C01166815 Custodial parent name: SARINA A. ERVIN
FIPS/Docket 4: 1709700/04D001843 CP RIN: 147375596

The information Contained in This Packet is Confidential
DO NOT MAIL CHILD SUPPORT CHECKS IN THE ENVELOPE PROVIDED

If you knowingly fail to pay any amounts withheld within 7 days of the date income is paid/credited
to the employee/obligor, you are subject te a penalty of $100 for cach day that the withheld amount
is not paid to the obligee or public office after the period of 7 business days has expired. You
are required to withhold if you are served at any of your business locations.

@ Deductions for more than one employee may be reported on the same remittance form and combined
into one check. For each deduction, you are to provide the pay date/date of withholding, the
order/decket number and FIPS number (which designates the county in which the order was
entered), the employee/obligor’s first and last name.

® tach withholding order/notice MUST be listed separately if the empToyee has more than one
order/notice.

®@ Complete all boxes below for each employee included in your attached check to ensure PROPER
CREDIT.

If you plan on remitting payments to the SDU by EFT/EDI, please contact the SDU at (888) 704-0683
prior to first transmission. This number is for EFT/EDI only. Additional employer information may
be found at childsupport.illinois.gov or by contacting the Income Withholding Unit,

SRSS SR SSS SS HSS SSS SS SSS SSSS SSS SSS SSS SSS HS SSS SHH SSS SSH SSS SS SS SSS SS SH SS HKSSSSSSSSSSSHM SS Ss SSS lessee SssssesseSes2
INCOME WITHHOLDING REMITTANCE FORM (You MUST include this portion with payment)

Employer Name SOCIAL SECURITY ADMINISTRATION State Disbursement Unit

Employer Address 705 N WHEELING RD PO Box 5400

Employer City, State Zip MOUNT PROSPECT IL 60056-2100 Carol Stream IL 60197-5400

 

For the Withholding/Pay date of

 

Total Withheld Income Submitted
042419 ; C0O1166815 147375596 147375703 04D001343

 

HFS 3598 (R-10-16)

 
Case: 1:20-cv-06006 Document #: 1-30 Filed: 10/08/20 Page 8 of 9 PagelD #:146

ILLINOIS SUPPLEMENT TO THE INCOME WITHHOLDING ORDER FOR SUPPORT (IWO), OMB 0970-0154
Duties of, and Fines and Penalties Applicable to, the Payor Under Illinois Law:

1) The payor shall deduct the amount designated in the income withholding notice, as
supplemented by any notice provided pursuant to section 45(f) of the Income Withholding
for Support Act, beginning no later than the next payment of income which is payable or
creditable to the obligor that occurs 14 days following the date the income withholding
notice was mailed, sent by facsimile or other electronic means, or placed for personal
delivery to or service on the payor. The payor may combine all amounts withheld for the
benefit of an obligae or public office into a single payment and transmit the payment with
a listing of obligors from whom withholding has been effected. The payor must pay the
amount withheld to the State Disbursement Unit within 7 busines days after the date the
amount would (but for the duty to withhold income) have been paid or credited to the
obligor. If the payor knowingly fails to withhold the amount designated in the Income
Withholding Notice or to pay the amount withheld to the State Disbursement Unit within 7
business days after the date the amount would have been paid or credited to the obligor,
the payor shall pay a penalty of $100 for each day that the amount designated in the
income withholding notice (whether or not withheld by the payor) is not paid to the State
Disbursement Unit after the period of 7 business days has expired. The total penalty for
a payor’s failure, on one occasion, to withhold or pay to the State Disbursement Unit an
amount designated in the income withholding notice may not exceed $10,000. This penalty
may be collected in a civil action which may be brought against the payor in favor of the
obligee or public office. An action to collect the penalty may not be brought more than
one year after the date of the payor’s alleged failure to withhold or pay income. for
each withhoiding, the payor shall provide the State Disbursement Unit, at the time of
transmittal, with the date the amount would (but for the duty to withhold income) have
been paid or credited to the obligor. For withholding of income, the payor shall be
entitled to receive a fee not to exceed $5 per month to be taken from the income to be
paid to the obligor. Whenever the obligor is no longer receiving income from the payor,
the payor shall return a copy of the income withholding notice to the obligee or public
office and shall provide information for the purpose of enforcing the Income Withholding
for Support Act. Withholding of income shall be made without regard to any prior or
subsequent garnishments, attachments, wage assignments, or any other claims of creditors.
The income withholding notice is binding upon the payor until service on the payor of an
order of the court or notice from either the Department or Clerk of the Circuit Court to
cease the withholding.

2) If any unpaid arrearage or delinquency equal to at least one month’s support obligation
exists on the termination date stated in the order for support or, if there is no
termination date stated in the order, on the date the child attains the age of majority or
is otherwise emancipated, then the periodic amount required to be paid for current support
of that child immediately prior to that date shail automatically continue to be an
obligation, not as current support but as periodic payment toward satisfaction of the
unpaid arrearage or delinquency. That periodic payment shall be in addition to any
periodic payment previously required for satisfaction of the arrearage or delinquency. The
total periodic amount to be paid toward satisfaction of the arrearage or delinquency may
be enforced and collected by any method provided by iaw for the enforcement and collection
of child support, including but not limited to income withholding under the Income
Withholding for Support Act.

3) Income available for withholding shall be applied first to the current support obligation,
then to any premium required for employer, labor union, or trade union related health
insurance coverage ordered under the order for support, and then to payments required on
past-due support obligations. If there is insufficient available income remaining to pay
the full amount of the required heaith insurance premium after withholding of income for
the current support obligation, then the remaining available income shall be applied to
Payments required on past-due support obligations. If the payor has been served with more
than one income withholding notice pertaining to the same obligor, the payor shall
allocate income available for withholding on a proportionate share basis, giving priority
to current support payments. No payor shall discharge, discipline, refuse to hire or
otherwise penalize an obligor because of the duty to withhold income. Where a payor
willfully fails to withhold or pay over income pursuant to a properly served income
withholding notice, or willfully discharges, disciplines, refuses to hire or otherwise
penalizes an obligor, or otherwise fails to comply with any duties imposed by the Income

042419 C01166815 147375596 147375703 040001843

HFS 3683 (R-10~16)

 
Case: 1:20-cv-06006 Document #: 1-30 Filed: 10/08/20 Page 9 of 9 PagelD #:147

ILLINOIS SUPPLEMENT TO THE INCOME WITHHOLDING ORDER FOR SUPPORT (IWO), OMB 0970-0154

Withholding for Support Act, the obligee, public office or obligor, as appropriate, may
file a complaint with the court against the payor. Upon a finding in favor of the
complaining party, the court shall enter judgment and direct the enforcement thereof for
the total amount that the payor willfully failed to withhold or pay over; and may order
employment or reinstatement of or restitution to the obligor, or both, where the obligor
has been discharged, disciplined, denied employment or otherwise penalized by the payor
and may impose a fine upon the payor not to exceed $200.

4) If an obtigee who ts recefving tncome withholding payments under the Income Withholding
for Support Act does not receive a payment required under the income withholding notice,
he or she must give written notice of the non-receipt to the payor. The notice must
include the date on which the obligee believes the payment was to have been made and the
amount of the payment. The obligee must send the notice to the payor by certified mail,
return receipt requested. After receiving a written notice of non-receipt of payment
under section 45(j) of the Income Withholding for Support Act, a payor must, within 14
days thereafter, either (i) notify the obligee of the reason for the non-receipt of
payment or (ii) make the required payment, together with interest at the rate of 9%
calculated from the date on which the payment of income should have been made. A payor
who fails to comply with section 45(j) of the Income Withholding for Support Act is
subject te the $100 per day penalty provided pursuant to subsection (a) of Section 35 of
the Income Withholding for Support Act.

Rights, Remedies and Duties of the Obligor Under Illinois Law:

1) An employer cannot discharge, discipline, refuse to hire, or otherwise penalize the
obligor because of the duty to withhold. If the employer does so, the employer may be
ordered to reinstate or provide restitution to the obligor, or both, and may be fined up
to $200, pursuant to a complaint filed by the obligor in the circuit court. The obligor
is required by law to notify the Department/Clerk of the Circuit Court of any new address
or employer within 7 days of the change. At any time after the initial service of the
jTncome withholding notice, the Department may serve any employer with the same income
withholding notice without further notice to the obligor. New service of an income
withholding notice is not required in order to resume withholding of income in the case of
an obligor with respect to whom an income withholding notice was previously served on the
payor if withholding of income was terminated becasue of an interruption in the obligor’s
employment of less than 180 days.

2) If any unpaid arrearage or delinquency equal to at least one month’s support obligation
exists on the termination date stated in the order for support or, if there is no
termination date stated in the order, on the date the child attains the age of majority or
is otherwise emancipated, then the periodic amount required to be paid for current support
of that child immediately prior to that date shall automatically continue to be an
obligation, not as current support but as periodic payment toward satisfaction of the
unpaid arrearage or delinquency. That periodic payment shall be in addition to any
periodic payment previously required for satifsaction of the arrearage or delinquency. The
total periodic amount to be paid toward satisfaction of the arrearage or delinquency may
be enforced and collected by any method provided by law for the enforcement and collection
of child support, inctuding but not limited to income withholding under the Income
Withholding for Support Act.

3) The obligor may contest initiated income withholding under Section 30 of the Income
Withholding for Support Act, or the obligor may contest income withholding after accrual
of delinquency under Section 25 of the Act, by filing a petition to contest withholding
with the Clerk of the Circuit Court if the order was issued by the court, or petitioning
the Department if the order for support was issued administratively by the Department. The
obligor must file the petition within 20 days after service of a copy of the income
withholding notice. However, as required by law, the grounds for the request to contest
the initiated income withholding shall be limited to whether the parties’ written
agreement providing an alternative arrangement to immediate withholding continues to
ensure payment of support, or misidentification of the obligor. As required by law, the
grounds for the petition to contest withholding after accrual of delinquency shall be
limited to a dispute concerning the existence or amount of the delinquency, or
misidentification of the obligor. The obligor may, at any time, file with the Circuit
Clerk or Department a petition to correct a term contained in an income withholding notice
to conform to the terms stated in the underlying order for support for the amount of
current support, the amount of the arrearage, the periodic amount for payment of the
arrearage, or the periodic amount for payment of the delinquency, or to modify, suspend or
terminate the income withhoiding notice because of a modification, suspension or
termination of the underlying order for support; or, suspend the income withholding
because of inability to deliver income withheld to the obligee due to the obligee’s
failure to provide a mailing address or other means of delivery. Any obligee, public
office or obligor who wilifully initiates a false proceeding under the Income Withholding
for Support Act may be punished as in cases of contempt of court.

042419 CO1166815 147375536 147375703 040001843

HFS 3683 (R-3-18)
